Title: From George Washington to Richard Corbin, February–March 1754
From: Washington, George
To: Corbin, Richard



Dear Sir:
[February–March 1754]

In a conversation at Green Spring you gave me some room to hope for a commission above that of a Major, and to be ranked among the chief officers of this expedition. The command of the whole forces is what I neither look for, expect, nor desire; for I must be impartial enough to confess, it is a charge too great for my youth and inexperience to be intrusted with. Knowing this, I have too sincere a love for my country, to undertake that which may tend to the prejudice of it. But if I could entertain hopes that you thought me worthy of the post of Lieutenant-colonel, and would favour me so far as to mention it at the appointment of officers, I could not but entertain a true sense of the kindness.
I flatter myself that under a skilful commander, or man of sense, (which I most sincerely wish to serve under,) with my own application and diligent study of my duty, I shall be able to conduct my steps without censure, and in time, render myself worthy of the promotion that I shall be favoured with now.
